USCA4 Appeal: 22-1791      Doc: 14         Filed: 10/20/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1791


        In re: HENRY SHELL,

                            Petitioner.



                          On Petition for Writ of Mandamus. (5:21-cv-00366)


        Submitted: October 18, 2022                                   Decided: October 20, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Henry Shell, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1791      Doc: 14         Filed: 10/20/2022     Pg: 2 of 2




        PER CURIAM:

               Henry Shell petitions for a writ of mandamus, claiming that the district court has

        unduly delayed in ruling on his 28 U.S.C. § 2241 petition. He seeks an order from this

        court directing the district court to act. Our review of the district court’s docket reveals

        that the district court recently took significant action on Shell’s § 2241 petition.

        Accordingly, we deny the mandamus petition and deny Shell’s motion to appoint counsel.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                              PETITION DENIED




                                                     2